IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,422-01


                       EX PARTE NATHAN KARL KINCY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 97-05-8926A IN THE 506TH DISTRICT COURT
                             FROM WALLER COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of murder and sentenced to life imprisonment. The First Court of

Appeals affirmed his conviction. Kincy v. State, No. 01-98-00165-CR (Tex. App.—Houston [1st

Dist.] Aug. 27, 1999) (not designated for publication). Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       On June 29, 2020, the trial court entered a timely order designating issues. The district clerk

prematurely forwarded this application to this Court before the trial court made findings of fact and

conclusions of law. TEX . R. APP . P. 73.5. We remand this application to the trial court to complete

its evidentiary investigation and make findings of fact and conclusions of law.
        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 23, 2020
Do not publish